Mr. Justice Thomas delivered the opinion of the court: This is a claim for a balance due claimant on a contract entered into between claimant and the State of Illinois for printing for the Adjutant General’s office. The total amount of the, contract was $4,964.46. The State paid the sum of $4,444.95, being all the funds remaining in the appropriation for that purpose, leaving a balance due claimant of $519.51. It appears to the court that the work was satisfactory and the bill is reasonable. Therefore the court recommends to the Legislature that the claim be allowed for $519.51.